Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/15/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (US 2018/0256764) in view of Dobrinsky (US 2018/0021465) and Rudkowski (US 2006/0222576).
Regarding claim 1, Kreitenberg discloses a portable sanitization system for sanitizing a surface in an aircraft (abstract), comprising: a mobile cart movable within the aircraft (para. 33); an arm coupled to, and movable relative to, the mobile cart (Fig. 3, arm 5); an ultraviolet (UV) radiation source mounted on the arm (Fig. 3, UVC source lamp 2) and operable to emit UV radiation toward the surface; and a processor (para. 70) the processor configured to determine (i) the intensity of the UV radiation on the surface based on the UV intensity signal and the visible light intensity signal and (ii) a UV dose to the surface based at least in part on the determined intensity of the UV radiation. The processor of Kreitenberg is said to be programmable (para. 74), therefore it could be used to receive and process any signal from any sensor. Kreitenberg does not disclose a visible light source, a reflector disposed on the surface, a UV sensor, or a visible light sensor.
Dobrinsky teaches a sanitization system comprising a visible light source mounted on the arm and operable to emit visible light toward the surface (Fig. 1B, visible light source 28); a reflector disposed on at least a portion of the surface and configured to reflect at least a portion of the UV radiation and at least a portion of the visible light emitted toward the surface (para. 24); and a visible light sensor mounted on the mobile cart and shielded from the UV radiation source, the visible light sensor operable to (i) sense an intensity of the visible light reflected by the reflector and (ii) supply a visible light intensity signal representative thereof (para. 26). However, Dobrinsky does not teach a UV sensor.
It would be obvious for a person of ordinary skill in the art before the effective filing date to add the reflectors disposed on the surface, and the visible light source and visible light sensor, as taught by Dobrinsky, to the aircraft portable sanitization system of Kreitenberg. The person of ordinary skill in the art would do this in order to accurately detect the presence of contamination on the surface, as taught by Dobrinsky.
Rudkowski teaches a sanitization system comprising a UV sensor mounted on the mobile cart and shielded from the UV radiation source (para. 23), the UV sensor operable to (i) sense an intensity of the UV radiation reflected by the reflector and (ii) supply a UV intensity signal representative thereof (para. 24). Although the UV sensor is not specifically shielded from the UV light source, it would be obvious to rearrange the UV sensor behind the shields of Kreitenberg to make sure that only the reflected light was detected.
It would be obvious for a person of ordinary skill in the art before the effective filing date to add a UV sensor, as taught by Rudkowski, to the aircraft portable sanitization system of Kreitenberg and Dobrinsky. The person of ordinary skill in the art would do this in order to detect whether and at what radiation power the light source is operating, as taught by Rudkowski. Additionally, it would be obvious to connect the UV sensor of Rudkowski to the processor of Kreitenberg and control the intensity of the UV light in order to achieve the desired automatic control.
Regarding claim 2, Kreitenberg, Dobrinsky, and Rudkowski disclose all of the claim limitations as set forth above.
Kreitenberg continues to disclose a portable sanitization system, further comprising: a speedometer mounted on the mobile cart, the speedometer configured to sense a speed of the mobile cart and supply a speed signal representative thereof (para. 38), wherein the processor is further coupled to receive the speed signal from the speedometer and is further configured to determine the UV dose to the surface based additionally on the speed signal (para. 83).
Regarding claim 6, Kreitenberg, Dobrinsky, and Rudkowski disclose all of the claim limitations as set forth above. However, Kreitenberg does not teach a reflector being a part of the surface.
Dobrinsky teaches a sanitization system, wherein the reflector is formed integrally with the surface (para. 24). 
It would be obvious for a person of ordinary skill in the art before the effective filing date to add the reflectors as integrally part of the surface, as taught by Dobrinsky, to the aircraft portable sanitization system of Kreitenberg, Dobrinsky and Rudkowski. The person of ordinary skill in the art would do this in order to complete a cleaning process and/or verify an absence of microorganisms, as taught by Dobrinsky.

Claims 3-4, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above) and Rudkowski (cited above) and in further view of Trapani (US 2012/0282135).
Regarding claim 3, Kreitenberg, Dobrinsky, and Rudkowski disclose all of the claim limitations as set forth above. However, they do not disclose a wireless transmitter and receiver.
Trapani teaches a sanitization system, further comprising: a wireless transmitter in operable communication with the processor (para. 30), the wireless transmitter responsive to commands from the processor to wirelessly transmit at least data representative of the UV dose to the surface; and a receiver in operable communication with the wireless transmitter to receive the data transmitted therefrom (para. 31). 
It would be obvious for a person of ordinary skill in the art before the effective filing date to add a wireless transmitter and receiver, as taught by Trapani, to the aircraft portable sanitization system of Kreitenberg, Dobrinsky and Rudkowski. The person of ordinary skill in the art would do this in order to allow for communication with the operator of the device as well as the ability to locally and remotely keep records of sanitization cycles, as taught by Trapani.
Regarding claim 4, Kreitenberg, Dobrinsky, Rudkowski, and Trapani disclose all of the claim limitations as set forth above. However, Kreitenberg does not disclose a receiver being a hand-held device. 
Trapani teaches a sanitization system, wherein the receiver is disposed within a hand-held device (para. 11). 
It would be obvious for a person of ordinary skill in the art before the effective filing date to add a hand-held receiver, as taught by Trapani, to the aircraft portable sanitization system of Kreitenberg, Dobrinsky, Rudkowski, and Trapani. The person of ordinary skill in the art would do this in order to allow for communication with the operator of the device or anyone else interested in the sanitization process.
Regarding claim 11, Kreitenberg discloses a portable sanitization system for sanitizing surfaces in an aircraft (abstract), comprising: a mobile cart movable within the aircraft (para. 33); a plurality of arms coupled to, and extendable from, the mobile cart (Fig. 3, arms 5); a plurality of ultraviolet (UV) radiation sources, each UV radiation source mounted on a different one of the arms (Fig. 3, UVC source lamps 2) and operable to emit UV radiation toward the surfaces (para. 69); and a processor (para. 70). Kreitenberg does not disclose a visible light source, reflectors disposed on the surface, UV sensors, visible light sensors, or a wireless transmitter and receiver. 
Dobrinsky teaches a sanitization system comprising a visible light source mounted on the arm and operable to emit visible light toward the surfaces (Fig. 1B, visible light source 28); a plurality of reflectors, each reflector disposed on at least a portion of a different one of the surfaces and configured to reflect at least a portion of the UV radiation and at least a portion of the visible light emitted toward the surfaces (para. 24); and a plurality of visible light sensors, each visible light sensor mounted on a different one of the arms and shielded from the UV radiation source, each visible light sensor operable to (i) sense an intensity of the visible light reflected by each reflector and (ii) supply a visible light intensity signal representative thereof (para. 26). Although Dobrinsky does not disclose multiple reflectors or visible light sensors, it would be obvious to add as many as needed to ensure that the entire desired sanitization area could be reached. However, Dobrinsky does not teach a UV sensor or a wireless transmitter and receiver.
It would be obvious for a person of ordinary skill in the art before the effective filing date to add the reflectors disposed on the surface, and the visible light source and visible light sensors, as taught by Dobrinsky, to the aircraft portable sanitization system of Kreitenberg. The person of ordinary skill in the art would do this in order to accurately detect the presence of contamination on the surface, as taught by Dobrinsky.
Rudkowski teaches a sanitization system comprising a plurality of UV sensors, each UV sensor mounted on a different one of the arms and shielded from the UV radiation sources (para. 23), each UV sensor operable to (i) sense an intensity of the UV radiation reflected by each reflector and (ii) supply a UV intensity signal representative thereof (para. 24). Although the UV sensor is not specifically shielded from the UV light source, it would be obvious to rearrange the UV sensor behind the shields of Kreitenberg to make sure that only the reflected light was detected. Additionally, it would be obvious to add as many UV sensors as needed to ensure all the reflected light from the surface was detected. Rudkowski does not teach a wireless transmitter or receiver.
It would be obvious for a person of ordinary skill in the art before the effective filing date to add  UV sensors, as taught by Rudkowski, to the aircraft portable sanitization system of Kreitenberg and Dobrinsky. The person of ordinary skill in the art would do this in order to detect whether and at what radiation power the light source is operating, as taught by Rudkowski. Additionally, it would be obvious to connect the UV sensor of Rudkowski to the processor of Kreitenberg and control the intensity of the UV light in order to achieve the desired automatic control.
Trapani teaches a sanitization system, further comprising: a wireless transmitter in operable communication with the processor (para. 30), the wireless transmitter responsive to commands from the processor to wirelessly transmit at least data representative of the UV dose to the surface; and a receiver in operable communication with the wireless transmitter to receive the data transmitted therefrom (para. 31). 
It would be obvious for a person of ordinary skill in the art before the effective filing date to add a wireless transmitter and receiver, as taught by Trapani, to the aircraft portable sanitization system of Kreitenberg, Dobrinsky and Rudkowski. The person of ordinary skill in the art would do this in order to allow for communication with the operator of the device as well as the ability to locally and remotely keep records of sanitization cycles, as taught by Trapani.
Regarding claim 12, Kreitenberg, Dobrinsky, Rudkowski, and Trapani disclose all of the claim limitations as set forth above.
Kreitenberg continues to disclose a portable sanitization system, further comprising: a speedometer mounted on the mobile cart, the speedometer configured to sense a speed of the mobile cart and supply a speed signal representative thereof (para. 38), wherein the processor is further coupled to receive the speed signal from the speedometer and is further configured to determine the UV dose to the surface based additionally on the speed signal (para. 83).
Regarding claim 13, Kreitenberg, Dobrinsky, Rudkowski, and Trapani disclose all of the claim limitations as set forth above. However, Kreitenberg does not disclose a receiver being a hand-held device. 
Trapani teaches a sanitization system, wherein the receiver is disposed within a hand-held device (para. 11). 
It would be obvious for a person of ordinary skill in the art before the effective filing date to add a hand-held receiver, as taught by Trapani, to the aircraft portable sanitization system of Kreitenberg, Dobrinsky, Rudkowski, and Trapani. The person of ordinary skill in the art would do this in order to allow for communication with the operator of the device or anyone else interested in the sanitization process.
Regarding claim 15, Kreitenberg, Dobrinsky, Rudkowski, and Trapani disclose all of the claim limitations as set forth above. However, Kreitenberg does not teach the reflectors being a part of the surface.
Dobrinsky teaches a sanitization system, wherein the reflector is formed integrally with the surface (para. 24). 
It would be obvious for a person of ordinary skill in the art before the effective filing date to add the reflectors as integrally part of the surface, as taught by Dobrinsky, to the aircraft portable sanitization system of Kreitenberg, Dobrinsky, Rudkowski and Trapani. The person of ordinary skill in the art would do this in order to complete a cleaning process and/or verify an absence of microorganisms, as taught by Dobrinsky.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above) and Rudkowski (cited above) and in further view of Harmon (US 8,105,532).
Regarding claim 5, Kreitenberg, Dobrinsky, and Rudkowski disclose all of the claim limitations as set forth above. However, they do not disclose a processor configured to determine an amount of disinfection.
Harmon teaches a portable sanitization system, wherein the processor is further configured to determine, based at least in part on the UV dose to the surface, an amount of disinfection of one or more substances from the surface (Col. 4, Lines 21-26).
It would be obvious for a person of ordinary skill in the art before the effective filing date to allow the processor to determine when sanitization is complete, as taught by Harmon, in the aircraft portable sanitization system of Kreitenberg, Dobrinsky and Rudkowski. The person of ordinary skill in the art would do this in order to ensure that each surface receives the proper dosage to complete sanitization, as taught by Harmon.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above) and Rudkowski (cited above) and in further view of Ufkes (US 2018/0224584).
Regarding claim 7, Kreitenberg, Dobrinsky, and Rudkowski disclose all of the claim limitations as set forth above. However, they do not disclose a reflector being disposable on and removable from the surface.
Ufkes teaches a sanitization system, wherein the reflector is readily disposable on and removable from the surface (para. 24).
It would be obvious for a person of ordinary skill in the art before the effective filing date to add a moveable reflector, as taught by Ufkes, to the aircraft portable sanitization system of Kreitenberg, Dobrinsky and Rudkowski. The person of ordinary skill in the art would do this in order to allow the device to operate in the same way regardless of the surface being sanitized.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above) and Rudkowski (cited above) and in further view of Dowling (US 2007/0086912).
Regarding claim 8, Kreitenberg, Dobrinsky, and Rudkowski disclose all of the claim limitations as set forth above. However, they do not disclose the visible light source being a LED.
Dowling teaches sanitization system, wherein the visible light source comprises a light emitting diode (LED) (para. 36).
It would be obvious for a person of ordinary skill in the art before the effective filing date to use LEDs as the visible light source, as taught by Dowling, in the aircraft portable sanitization system of Kreitenberg, Dobrinsky and Rudkowski. The person of ordinary skill in the art would do this because LEDs are more efficient than traditional light sources. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above) and Rudkowski (cited above) and in further view Stibich (US 2017/0173195).
Regarding claim 9, Kreitenberg, Dobrinsky, and Rudkowski disclose all of the claim limitations as set forth above. However, they do not disclose the processor being used to pulse the visible light. 
Stibich teaches a sanitization system, wherein the processor is further configured to pulse the visible light source on and off at a predetermined frequency (para. 81).
It would be obvious for a person of ordinary skill in the art before the effective filing date to pulse the visible light source, as taught by Stibich, in the aircraft portable sanitization system of Kreitenberg, Dobrinsky and Rudkowski. The person of ordinary skill in the art would do this to mask the light emitted from the germicidal light source, as taught by Stibich. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above) and Rudkowski (cited above) and in further view Park (KR 200343728) (English machine translation).
Regarding claim 10,  Kreitenberg, Dobrinsky, and Rudkowski disclose all of the claim limitations as set forth above. However, they do not disclose the processor being used to determine the ratio of UV intensity to visible light intensity.
Park teaches a sanitization system, wherein the processor (Fig 3, dimming control unit 70) is configured to: determine a ratio of the UV intensity signal and the visible light intensity signal (Pg. 2, Lines 23-30); and determine the intensity of the UV radiation on the surface from the determined ratio (Pg. 4, Lines 17-24).
It would be obvious for a person of ordinary skill in the art before the effective filing date to use the processor to respond to the UV and visible light intensity signals, as taught by Park, in the aircraft portable sanitization system of Kreitenberg, Dobrinsky and Rudkowski. The person of ordinary skill in the art would do this to ensure proper dosage of UV light and complete sanitization of the surface.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above), Rudkowski (cited above) and Trapani (cited above) and in further view of Harmon (cited above).
Regarding claim 14, Kreitenberg, Dobrinsky, Rudkowski, and Trapani disclose all of the claim limitations as set forth above. However, they do not disclose a processor configured to determine an amount of disinfection.
Harmon teaches a portable sanitization system, wherein the processor is further configured to determine, based at least in part on the UV dose to the surface, an amount of disinfection of one or more substances from the surface (Col. 4, Lines 21-26).
It would be obvious for a person of ordinary skill in the art before the effective filing date to allow the processor to determine when sanitization is complete, as taught by Harmon, in the aircraft portable sanitization system of Kreitenberg, Dobrinsky, Rudkowski, and Trapani. The person of ordinary skill in the art would do this in order to ensure that each surface receives the proper dosage to complete sanitization, as taught by Harmon.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above), Rudkowski (cited above), and Trapani (cited above) and in further view of Ufkes (cited above).
Regarding claim 16, Kreitenberg, Dobrinsky, Rudkowski, and Trapani disclose all of the claim limitations as set forth above. However, they do not disclose a reflector being disposable on and removable from the surface.
Ufkes teaches a sanitization system, wherein the reflector is readily disposable on and removable from the surface (para. 24).
It would be obvious for a person of ordinary skill in the art before the effective filing date to add a moveable reflector, as taught by Ufkes, to the aircraft portable sanitization system of Kreitenberg, Dobrinsky, Rudkowski, and Trapani. The person of ordinary skill in the art would do this in order to allow the device to operate in the same way regardless of the surface being sanitized.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above), Rudkowski (cited above), Trapani (cited above) and in further view of Dowling (cited above).
Regarding claim 17, Kreitenberg, Dobrinsky, Rudkowski, and Trapani disclose all of the claim limitations as set forth above. However, they do not disclose the visible light source being a LED.
Dowling teaches sanitization system, wherein the visible light source comprises a light emitting diode (LED) (para. 36).
It would be obvious for a person of ordinary skill in the art before the effective filing date to use LEDs as the visible light source, as taught by Dowling, in the aircraft portable sanitization system of Kreitenberg, Dobrinsky, Rudkowski and Trapani. The person of ordinary skill in the art would do this because LEDs are more efficient than traditional light sources. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (cited above) in view of Dobrinsky (cited above), Rudkowski (cited above), and Trapani (cited above) and in further view Park (cited above) (English machine translation).
Regarding claim 18,  Kreitenberg, Dobrinsky, Rudkowski, and Trapani disclose all of the claim limitations as set forth above. However, they do not disclose the processor being used to determine the ratio of UV intensity to visible light intensity.
Park teaches a sanitization system, wherein the processor (Fig 3, dimming control unit 70) is configured to: determine a ratio of the UV intensity signal and the visible light intensity signal (Pg. 2, Lines 23-30); and determine the intensity of the UV radiation on the surface from the determined ratio (Pg. 4, Lines 17-24).
It would be obvious for a person of ordinary skill in the art before the effective filing date to use the processor to respond to the UV and visible light intensity signals, as taught by Park, in the aircraft portable sanitization system of Kreitenberg, Dobrinsky, Rudkowski, and Trapani. The person of ordinary skill in the art would do this to ensure proper dosage of UV light and complete sanitization of the surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRISCILLA BROWNING whose telephone number is (571)272-2686. The examiner can normally be reached Monday-Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 1799                                                                                                                                                                                                   
/DONALD R SPAMER/Primary Examiner, Art Unit 1799